Case: 11-10837     Document: 00512004924         Page: 1     Date Filed: 10/01/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 1, 2012
                                     No. 11-10837
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ANTHONY RODDEN

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-34-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Anthony Rodden appeals the 235-month sentence he received after he pled
guilty without a plea agreement to possessing methamphetamine with intent to
distribute it, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). He argues that
the district court erred when it enhanced his sentence under U.S.S.G.
§ 2D1.1(b)(4) because his offense had nothing to do with importing
methamphetamine.          He also contends that information in his proffered
statement could not be used to enhance his sentence.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10837   Document: 00512004924      Page: 2   Date Filed: 10/01/2012

                                  No. 11-10837

      The Presentence Report established that on at least five occasions Rodden
bought methamphetamine imported from Mexico with the intent to distribute
it. Rodden has not rebutted this information or otherwise demonstrated that it
is unreliable or materially untrue, and the district court was entitled to rely on
it. See United States v. Scher, 601 F.3d 408, 413 (5th Cir. 2010). The fact that
the methamphetamine was imported was enough to warrant the enhancement.
See United States v. Rodriguez, 666 F.3d 944, 946-47 (5th Cir.), cert. denied, 132
S. Ct. 2115 (2012).     Thus, Rodden fails to show that the district court
procedurally erred when it enhanced his sentence pursuant to § 2D1.1(b)(4). See
Gall v. United States, 552 U.S. 38, 48-51 (2007).
      Rodden argues that the enhancement of his sentence under § 3C1.1 for
obstructing justice was improper because the record does not show that he
procured perjured testimony or documents. The enhancement is reviewed for
plain error because Rodden did not object in the district court to the § 3C1.1
enhancement. See United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th
Cir. 2009). The record reflects that Rodden induced counsel to present the
perjured testimony and false documents to the court, and he cannot demonstrate
that the district court plainly erred. See Puckett v. United States, 556 U.S. 129,
135 (2009); United States v. Lowder, 148 F.3d 548, 552-53 (5th Cir. 1998).
      Rodden also argues that the district court erred when it denied him a
reduction for acceptance of responsibility under § 3E1.1. The district court’s
denial is reviewed for plain error because Rodden did not object in the district
court. See Mondragon-Santiago, 564 F.3d at 361. The sentencing transcript
establishes that the district court denied the reduction based on its finding that
Rodden had obstructed justice. Rodden fails to show that the district court
plainly erred when it denied him a reduction for acceptance of responsibility
because the district court properly found that Rodden obstructed justice. See
Puckett, 556 U.S. at 135; § 3E1.1 cmt. n.4 (2011); United States v. Juarez-Duarte,
513 F.3d 204, 211 (5th Cir. 2008).   AFFIRMED.

                                        2